Motion for reargument denied. Motion for leave to appeal to the Court of Appeals denied. The burden of proving that there had been an abandonment was on the plaintiff, and we were unanimously of the opinion that the burden had not been sustained. As it now becomes necessary, under the amended petition, to include the distribution system as a part of the subject-*734matter of condemnation, and as there may arise the question of what would be due compensation, we .think the findings made by the learned trial justice amply protect the plaintiff from the payment of any excessive or improper sum. Present — Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ.